          Case 1:16-cv-09957-VSB Document 44 Filed 10/18/18 Page 1 of 2




(718) 694-3893                           October 18, 2018

Honorable Deborah Batts
United States District Court
Southern District of New York
500 Pearl Street, Room 2510
New York, NY 10007

                Re:     Jennifer Berkeley-Carr v. New York City Transit Authority, Marva
                        Brown and David Chan; Docket No. 1:16-cv-09957 (DAB)
Dear Judge Batts:

         This office represents the Defendants in the above-entitled action. The purpose of this
letter is to request a pre-motion conference in order to serve and file a Rule 56 motion for summary
judgment dismissing all claims against the Defendants. Alternatively, Defendants request that a
briefing schedule be set. Summary judgment is warranted in this case for the following reasons.

       Plaintiff, a 63 year-old African-American female of Caribbean descent, alleges that
Defendant Brown, a 58 year-old African-American female of Caribbean descent (and Vice
President and Chief Officer of the Authority’s Division of Capital Programs in Subways),
discriminated against her by denying her two promotions based on her age, race and gender.1

       The first position Plaintiff applied for was for Senior Director, Program Management &
Oversight (the “PMO” position) in Capital Programs, which was offered to Joseph DiLorenzo, a
53 year-old male who self-identifies as “Other.” The second position Plaintiff applied for was for
Senior Director, Program Management & Analysis (the “PMA” position) in Capital Programs, and
was offered to Defendant Chan, a 55 year-old Asian male, who became Plaintiff’s direct
supervisor. Plaintiff clarified at her deposition that she is using Brown’s decision to appoint
DiLorenzo to the PMO position “to show a pattern of discrimination because of her age”. See Pl.
Dep. at 79:17-18. However, to the extent Plaintiff is attempting to challenge this first hiring
decision in this action, she is barred by the statute of limitations.2 Not-withstanding, Plaintiff has
proffered absolutely no evidence of discriminatory animus on the part of Brown, and she
admittedly had no knowledge of either of the selected candidate’s qualifications (Pl. Dep. at 81-
112). She simply argues that she was qualified for both jobs, and that DiLorenzo is a white male
and Chan an Asian male who are younger than her (id.).

        Further, Plaintiff offers only unsupported, self-serving testimony that she believes Brown’s
hiring practices are discriminatory (id.), a theory which Defendants have refuted with evidence
that since Brown’s appointment as Vice President, Brown – who is notably in all the same

1
 Plaintiff’s claims of race, gender and age discrimination are against Brown and the Transit Authority only,
and are not raised against Defendant Chan. See Plaintiff’s deposition transcript (“Pl. Dep.”) at 200-202.
2
 Plaintiff alleges that she was informed she was not selected for the PMO position on February 3, 2014 (Pl.
Dep. at 73:1-7), but did not file her Charge with the EEOC until May 11, 2015, over one year later.
                                                     1
          Case 1:16-cv-09957-VSB Document 44 Filed 10/18/18 Page 2 of 2



protected classes as Plaintiff – has either hired, re-hired, promoted, or helped obtain salary
increases for approximately 11 African-American employees, approximately 17 employees over
the age of 50, and approximately 35 female employees. Significantly, among the older African-
American females Brown has advanced is Plaintiff herself. In fact, Brown recommended and
obtained a 12% pay increase and Hay Grade increase for Plaintiff in 2012 (Pl. Dep. at 53, 87-88).
Plaintiff’s speculative and inconsistent theories of discrimination are insufficient to overcome
Defendants’ legitimate, non-discriminatory reasons for the decisions, which included, inter alia,
Brown’s consideration of the candidates’ resumes, interviews, references, and Brown’s placement
of value on the selected candidates’ respective technical backgrounds in architecture and
engineering, which Plaintiff lacks. Each decision was made with input from a panel of
interviewers, and a manager or managers on each panel expressed concerns about Plaintiff based
on firsthand experience, including Plaintiff’s direct supervisor at the time. Plaintiff’s failure to
promote claims are completely baseless and utterly contradicted by the record.

        Plaintiff’s retaliation claim is fatally flawed, since it primarily revolves around Chan, who
got the PMA position plaintiff wanted. Plaintiff complained about that decision internally in
around September 2014. Chan was not the subject of, nor was he notified, about Plaintiff’s
complaint. While Plaintiff strongly objected to a Managerial Performance Review (“MPR”) she
received from Chan in May 2015 (for the year 2014) as retaliatory, the rating was administered
nearly eight months after she filed the internal complaint, was an overall “Good”, and was prepared
with the input of Plaintiff’s prior manager Amy Kaufman, who supervised Plaintiff for most of
2014. Further, the MPR was reviewed by Brown, who suggested that Chan change one or two
“Marginal” ratings within the MPR to “Good”. Defendants were unaware of Plaintiff’s external
EEOC complaint at that time as the record will show. There is no evidence of retaliatory animus.

        Moreover, Defendants have legitimate, non-discriminatory reasons for the 2014 MPR, in
addition to her MPRs for subsequent years and any other actions taken in regard to Plaintiff.
Reasons include, for example, Plaintiff’s failure to meet important deadlines and failure to apprise
her managers of pertinent work related information. Plaintiff’s various other claims, e.g., that she
has been given assignments that are outside of her area of expertise, or that she has not been offered
the help of support staff, are plainly erroneous and are contradicted by the record, including by
Plaintiff’s own often inconsistent testimony. Plaintiff’s complaints about Chan’s purported
general micro-managing, work criticisms, or harsh management style, even if assumed to be true
for purposes of this motion, fall far short of the type of severe abuse and trauma that the law was
designed to protect, and Plaintiff has not and cannot show that they have anything to do with the
complaints she filed. For all of these reasons, summary judgment is warranted. Thank you very
much for your consideration in this matter.

                                                      Very truly yours,
                                                      /s/Mariel A. Thompson
                                                      Mariel A. Thompson, Esq.
                                                      Executive Agency Counsel
By ECF & Mail: Gregory Smith, Esq.
225 Broadway, Suite 3601
New York, NY 10007
Gsmith225@aol.com

                                                  2
